998 F.2d 1008
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert B. GARLAND, Plaintiff-Appellant,v.Mike FOWLER, Detective, Defendant-Appellee,andLarry SMITH, Spartanburg County Sheriff;  Allen Wood,Officer; Randall Miller, Defendants.
No. 92-6876.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 25, 1993.July 6, 1993.

Appeal from the United States District Court for the District of South Carolina, at Spartanburg.  Henry M. Herlong, Jr., District Judge.  (CA-88-3153-7-20)
Robert B. Garland, Appellant Pro Se.
Nancy Chastain Wicker, Caroline Elizabeth Callison, Leventis, Wicker, Callison & Ragsdale, Columbia, South Carolina, for Appellee.
D.S.C.
AFFIRMED AS MODIFIED.
Before WILKINSON, HAMILTON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Robert B. Garland appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, pursuant to 28 U.S.C. § 2106 (1988) we affirm as modified.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED

2
*We affirm on the reasoning of the district court all claims with the exception of Garland's claims of false arrest, malicious prosecution, and police misconduct in obtaining arrest warrants for kidnapping, armed robbery, and solicitation to commit a felony.  The district court dismissed these claims without prejudice, holding that they were attacks on Garland's convictions and that Garland had to exhaust state remedies before his federal action could be entertained.  However, Garland never was convicted of the crimes for which he claims false arrest, malicious prosecution, and police misconduct, so exhaustion of state remedies was not required.  Nevertheless, dismissal on the merits was appropriate.  Therefore, we affirm the district court's order dismissing these claims, but modify the order to dismiss the claims with prejudice.